 

Exhibit 10.6

COMMUNITY FIRST, INC.

RESTRICTED SHARE AWARD AGREEMENT

(Directors)

 

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the ____ day of ______, 20__ (the “Grant Date”), between Community
First, Inc., a Tennessee corporation (together with its Subsidiaries, the
“Company”), and the individual identified on the signature page hereto (the
“Grantee”).  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Community First, Inc. 2016 Equity
Incentive Plan (the “Plan”).

 

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, no par value per share (the
“Common Stock”); and

 

WHEREAS, pursuant to the Plan, the Board or Committee responsible for
administering the Plan has granted an award of restricted shares to the Grantee
as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.Grant of Restricted Shares.

 

(a)The Company hereby grants to the Grantee an award (the “Award”) of ______
shares of Common Stock (the “Shares” or the “Restricted Shares”) on the terms
and conditions set forth in this Agreement and as otherwise provided in the
Plan.

 

(b)The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse in accordance
with Sections 2 and 3 hereof.

 

2.Terms and Rights as a Shareholder.

 

(a)Except as provided herein and subject to such other exceptions as may be
determined by the Board in its discretion, the “Restricted Period” for
Restricted Shares granted herein shall expire with respect to the following
percentages of Restricted Shares granted herein as set forth below:

 

Percentage of Restricted Shares      Date

    __________________

    __________________

    __________________

    __________________

 

 

--------------------------------------------------------------------------------

 

 

(b)The Grantee shall have all rights of a shareholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:

 

(i)the Grantee shall not be entitled to the removal of the restricted legends or
restricted account notices or to delivery of the stock certificate (if any) for
any Shares until the expiration of the Restricted Period as to such Shares and
the fulfillment of any other restrictive conditions set forth herein;

 

(ii)none of the Restricted Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted Period
as to such Shares and until the fulfillment of any other restrictive conditions
set forth herein; and

 

(iii)except as otherwise determined by the Committee at or after the grant of
the Award hereunder, all of the Restricted Shares shall be forfeited, and all
rights of the Grantee to such Shares shall terminate, without further obligation
on the part of the Company, unless the Grantee continues his/her service as a
director of the Company for the entire Restricted Period.

 

(c)Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to all Restricted Shares awarded hereunder (as to which such
Restricted Period has not previously terminated) upon (i) the termination of the
Grantee’s service as a director of the Company which results from the Grantee’s
death or Disability, or (ii) a Change in Control.

 

Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Restricted Shares shall be
subject to the same restrictions, terms and conditions as such Restricted
Shares.

 

3.Termination of Restrictions.  Following the termination of the Restricted
Period, and provided that all other restrictive conditions set forth herein have
been met, all restrictions set forth in this Agreement or in the Plan relating
to the Restricted Shares shall lapse and a stock certificate for the appropriate
number of Shares, free of the restrictions and restrictive stock legend, shall
be delivered to the Grantee or the Grantee’s beneficiary or estate, as the case
may be, pursuant to the terms of this Agreement (or, in the case of book-entry
Shares, such restrictions and restricted stock legend shall be removed from the
confirmation and account statements delivered to the Grantee in book-entry
form).

 

4.Delivery of Shares.

 

(a)As of the date hereof, certificates representing the Restricted Shares may be
registered in the name of the Grantee and held by the Company or transferred to
a custodian appointed by the Company for the account of the Grantee subject to
the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee or Grantee’s
beneficiary or estate as set forth in Sections 4(b) and (c) hereof or their
forfeiture or reversion to the Company as set forth in Section 2(b) hereof.  The
Board may, in its

2

--------------------------------------------------------------------------------

 

discretion, provide that Grantee’s ownership of Restricted Shares prior to the
lapse of any transfer restrictions or any other applicable restrictions shall,
in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in accordance with and subject to the applicable provisions of the Plan. 

 

(b)If certificates shall have been issued as permitted in Section 4(a) above,
the certificates representing Restricted Shares in respect of which the
Restricted Period has lapsed pursuant to this Agreement shall be delivered to
the Grantee as soon as practicable following the date on which the restrictions
on such Restricted Shares lapse.

 

(c)If certificates shall have been issued as permitted in Section 4(a) above,
the certificates representing Restricted Shares in respect of which the
Restricted Period lapsed upon the Grantee’s death shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Company.

 

(d)Any certificate representing Restricted Shares shall bear (and confirmation
and account statements sent to a Grantee with respect to book-entry Shares may
bear) a legend in substantially the following form or substance:

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE COMMUNITY FIRST, INC. 2016 EQUITY INCENTIVE PLAN (THE “PLAN”)
AND THE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN THE OWNER OF
THE RESTRICTED SHARES REPRESENTED HEREBY AND COMMUNITY FIRST, INC. (THE
“COMPANY”).  THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS SHALL BE
MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT AND
ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY, COPIES OF WHICH ARE
ON FILE AT THE COMPANY.

 

5.Effect of Lapse of Restrictions.  To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement upon compliance with
applicable legal requirements.

 

6.No Right to Continued Service.  This Agreement shall not be construed as
giving Grantee the right to continue to serve as a director of the Company, and,
subject to applicable law, the Company may at any time dismiss Grantee from
service as a director, free from any liability or any claim under the Plan.

 

7.Adjustments.  The Board may make equitable and proportionate adjustments in
the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (and shall make adjustments for
the events described in Section 4.2 of the

3

--------------------------------------------------------------------------------

 

Plan) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles in accordance
with the Plan whenever the Board determines that such events affect the
Shares.  Any such adjustments shall be effected in a manner that precludes the
material enlargement of rights and benefits under this Award. 

 

8.Amendment to Award.  Subject to the restrictions contained in the Plan, the
Board may waive any conditions or rights under, amend any terms of, or alter,
suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

 

9.Plan Governs.  The Grantee hereby acknowledges receipt of (or electronic link
to) a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.  The terms of this Agreement are governed by the terms of the Plan, and
in the case of any inconsistency between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall govern.

 

10.Severability.  If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award, and the remainder of the Plan and Award shall remain in full
force and effect.

 

11.Notices.  All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:Community First, Inc.

501 S. James Campbell Blvd.

Columbia, Tennessee 38401

Attn:  Chief Financial Officer

 

 

To the Grantee:

The address then maintained with respect to the Grantee in the Company’s
records.

 

12.Governing Law.  The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Tennessee without
giving effect to conflicts of laws principles.

 

13.Successors in Interest.  This Agreement shall inure to the benefit of and be
binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Grantee’s legal representatives.  All obligations imposed upon
the Grantee and all rights granted to the

4

--------------------------------------------------------------------------------

 

Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors. 

 

14.Resolution of Disputes.  Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

 

 

(remainder of page left blank intentionally)

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written. 

 

COMMUNITY FIRST, INC.

 

 

 

By: ______________________________________

 

 

 

 

GRANTEE:

 

__________________________________________

 

 

17140364.1

6